Name: 85/43/EEC: Council Decision of 19 December 1984 concerning the conclusion of the Agreement in the form of an exchange of letters amending and extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: Europe;  European construction;  trade policy
 Date Published: 1985-01-22

 Avis juridique important|31985D004385/43/EEC: Council Decision of 19 December 1984 concerning the conclusion of the Agreement in the form of an exchange of letters amending and extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese Official Journal L 018 , 22/01/1985 P. 0011*****COUNCIL DECISION of 19 December 1984 concerning the conclusion of the Agreement in the form of an exchange of letters amending and extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese (85/43/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese (1), as last amended by the Agreement in the form of an exchange of letters of 8 May 1984 (2), Having regard to the proposal from the Commission, Whereas it has been considered desirable to extend the said arrangement while, however, amending some of its provisions in order to bring it more closely in line with actual market requirements; Whereas the Commission initiated consultations with the Republic of Finland on this subject and an agreement satisfactory to both parties was reached, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters amending and extending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (1) OJ No L 359, 15. 12. 1981, p. 24. (2) OJ No L 126, 12. 5. 1984, p. 34.